DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment according to figure 3 in the reply filed on 10/26/2021 is acknowledged.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  both claims recite “a direction orthogonal to the medium transporting direction,” but that direction has already been claimed in claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (2012/0154495).

Regarding claim 1, Edwards a liquid ejecting apparatus, comprising: 
a liquid ejecting unit (fig. 3A, item 303) configured to eject a liquid curable by light irradiation onto a medium; 

an oxygen concentration reduction mechanism (fig. 3A, items 308, 310) configured to lower an oxygen concentration to a level below an oxygen concentration of the atmosphere in an ejection region formed between the liquid ejecting unit and the medium when the liquid ejecting unit ejects the liquid and also in an irradiation region formed between the irradiation unit and the medium when the irradiation unit emits light ([0059]). 	Regarding claim 2, Edwards teaches the liquid ejecting apparatus according to claim 1, wherein the oxygen concentration reduction mechanism includes an inert gas supply mechanism (fig. 3A, item 308) configured to supply an inert gas to the ejection region and to the irradiation region (see fig. 3A). 	Regarding claim 3, Edwards teaches the liquid ejecting apparatus according to claim 2, wherein the irradiation unit includes a first irradiation unit (fig. 3A, item 306) and a second irradiation unit (fig. 3A, item 305) that are arranged side-by-side with the liquid ejecting unit in a direction orthogonal to a medium transporting direction (fig. 3A, arrow direction), the inert gas supply mechanism includes a first inert gas supply pipe (fig. 3A, item 308) having a first discharge orifice (fig. 3A, discharge portion of pipe 308) and a second inert gas supply pipe (fig. 3A, item 310) having a second discharge orifice (fig. 3A, discharge portion of pipe 310), and the first discharge orifice is disposed between the first irradiation unit and the liquid ejecting unit, and the second discharge orifice is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Regarding claim 8, Edwards teaches the liquid ejecting apparatus according to claim 1. Edwards does not teach a deaeration mechanism configured to deaerate the liquid to be supplied to the liquid ejecting unit. Aruga teaches this (Aruga, col. 11, lines 24-32). It would have been obvious to add a deaeration mechanism of the type disclosed by Aruga to the device disclosed by Edwards because doing so would help prevent bubbles in the ink from reaching the nozzles, thereby increasing reliability of nozzle ejection. 	Regarding claim 9, Edwards teaches the liquid ejecting apparatus according to claim 1. Edwards does not teach a maintenance mechanism that performs maintenance of the liquid ejecting unit. Aruga teaches this (Aruga, see fig. 3, Note maintenance mechanism 18/19). It would have been obvious to one of ordinary skill in the art at the time of invention to add a maintenance mechanism, as disclosed by Aruga, to the device disclosed by Edwards because doing so would allow for the maintenance of the ink ejection nozzles, thereby ensuring better print quality. Upon combination of the references, the resultant device would meet the limitation: wherein the oxygen concentration reduction mechanism stops operation during the maintenance. That is, because the supplying of inert gas of Edwards is executed selectively only when irradiation is executed, and because irradiation does not occur during printhead maintenance, the oxygen concentration reduction mechanism would necessarily be stopped during maintenance. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853